Citation Nr: 1704755	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's wife



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A copy of a transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

Evidence during the period on appeal indicates that at least one medical practitioner opined that the Veteran is unable to work due to his PTSD.  Thus, the Board has taken jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity; but not occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment since his retirement in August 2013.


CONCLUSIONS OF LAW

1.  For the entirety of the appeal period, the criteria for a disability rating of 50 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.59, 3.340, 3.341, 4.1, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by a September 2009 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in October 2009 and March 2016.  The VA examiners reviewed the claims file, considered the Veteran's reported symptoms and assertions, conducted an appropriate examination, and reported relevant findings.  The Board finds that these VA examinations are adequate for rating purposes as they fully address the rating criteria and evidence of record that are relevant for rating the Veteran's PTSD disability.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge (VLJ).  A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the October 2016 hearing, the VLJ outlined the issue on appeal, and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Laws and Regulations

Entitlement to an Increased Disability Rating in Excess of 30 Percent for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on July 13, 2009.  Therefore, the period for consideration on appeal began on July 13, 2008, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 30 percent rating is awarded for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The symptoms shall have caused occupational and social impairment in most of the referenced areas.  Vazquez-Claudio, 713 F.3d 112.  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

In June 2009, a VA PTSD group therapy note stated that the Veteran's participation during the session had been conservative.  A subsequent September 2009 VA mental health progress note stated that the Veteran had ongoing PTSD symptoms of flashbacks, disruptive sleep, and patrolling his home.  He denied having any appetite problems, hallucinations, or audio and visual delusions.  In addition, the Veteran did not have homicidal or suicidal ideation.

The Veteran was subsequently provided with a VA examination to evaluate his PTSD disability in October 2009.  The examiner did not report any abnormalities in the Veteran's general appearance.  He had a fair mood, but a blunted affect.  His attitude was cooperative, attentive, indifferent, and apathetic.  The examiner noted that his speech was soft and whispered.  However, he behaved appropriately.  While the Veteran was easily distracted, he was alert and oriented to person, time, and place.  His recent memory was moderately impaired, and his immediate memory was mildly impaired, but his remote memory was normal.  No problems were noted with his judgment, insight, or thought process and content. 

The Veteran suffered from nightmares 4 to 5 times a week, and he typically slept 3 to 5 hours each night.  The examiner additionally noted that he engaged in obsessive/ritualistic behavior as he frequently checked locks when he woke at night and washed his hands.  He also had an exaggerated startle response, hypervigilance, avoidance behavior, and difficulty concentrating.  In addition, he experienced anxiety attacks around fireworks.  The Veteran did not suffer from spontaneous panic attacks, delusions, or hallucinations.  He treated his PTSD with antidepressant medication, individual psychotherapy, and group therapy.  Therapy was fairly effective.

The Veteran reported social isolation and minimal recreational involvement.  At the time of the examination, the Veteran was working fulltime in maintenance/repair for a corporation.  He had maintained this employment for more than 20 years.  The Veteran stated that he preferred to work alone and did not socialize.  However, he did not have problems interacting with others when he needed to do so.  He also denied experiencing difficulties with concentration or memory at work.  In terms of social relationships, the Veteran had pretty good relationships with his wife and son.  He kept little contact with his sister.  Outside of his family, the Veteran did not pursue social relationships.  Although he regularly attended church and group therapy, he rarely talked to others in these settings.  He reportedly kept to himself to avoid conflict with others.  The Veteran spent the majority of his time at home watching television or sitting outside.  He also attended his son's school activities and sporting events.  

The Veteran denied having suicidal or homicidal ideation.  He also did not have a history of violence or assaultiveness.  The diagnosis was PTSD and the GAF score was 52.  The Veteran was deemed capable of managing his financial affairs.
Based on the examination, the examiner opined that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but was generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  The examiner noted that the Veteran's social and recreational functioning were significantly impaired.  However, he reported generally being able to function satisfactorily at work.

VA PTSD group therapy notes dated from November 2009 through March 2010 reflected that the Veteran continued to participate conservatively during the sessions.  He was not found to have suicidal or homicidal thoughts.

In his March 2010 notice of disagreement, the Veteran reported that his psychiatric symptoms affected his marital, family, and work relationships.

An April 2010 VA treatment record reported that the Veteran felt generally depressed, anhedonic, and tired.  He was suffering from insomnia, lack of interest or motivation, inactivity, and a poor appetite.  The Veteran continued to have nightmares, intrusive memories, and flashbacks.  He felt tense, easily startled, and irritable.  During the visit, his speech was normal and he was alert.  His thoughts were organized.  The record stated that the Veteran had experienced passive suicidal ideation for many years, but he did not have a plan or history of attempts.  The record found that no active suicidal or homicidal ideation was present.  He also had no history of psychosis.

In August 2010, a VA treatment record stated that the Veteran denied having hallucinations and homicidal or suicidal ideation.  The Veteran had a euthymic mood and congruent affect.  However, the Veteran's wife stated that his behavior was cold and distant.  He was reportedly not taking doses of his medication sometimes.  She reported that he was irritable, and they could not sleep together as he fought in his sleep.  The mental status examination showed that the Veteran had an appropriate appearance, and he was alert and oriented.  Both his recent and remote memory was intact.  His speech was slow, but normal in rate and rhythm.  No problems were indicated in his thought process, judgment, or insight.  The majority of these mental status examination findings were also documented in mental health treatment notes from December 2010, February 2011, and March 2011.  The Veteran continued to deny suffering from hallucinations or homicidal or suicidal ideations.

In November 2011, the Veteran had a dysphoric affect.  He reported that his nightmares occurred 2 to 4 times a week.  He still experienced residual symptoms of PTSD that included isolation, becoming easily startled, and reexperiencing thoughts or hearing combat-related noises.  He denied the presence of hallucinations or homicidal or suicidal ideation.  His appearance was normal, but he had soft-spoken speech.  He also behaved cooperatively during his appointment.  His cognitive functioning was grossly intact, and his thought processes were linear and goal-directed.  The record noted that his judgment and insight could not be assessed as the Veteran was not elaborative.  The diagnosis was PTSD, and alcohol abuse and cannabis abuse that were in remission.  The GAF score was 55.

In February 2012, the Veteran reported that attending his PTSD support group at VA was very helpful.  He enjoyed being around other veterans with similar experiences to his own.  He also stated that nothing had changed regarding his PTSD symptoms.  His mood did not change, and his affect was restricted.  He still suffered from nightmares and now slept 6 hours a night.  He rated his energy level at a 4 out of 10, and he reported that his appetite was not great.  The Veteran typically ate one meal at night.  His appearance and behavior were appropriate, and he demonstrated normal speech.  The Veteran did not have suicidal or homicidal ideations, and he denied suffering from hallucinations.  The record indicated that the Veteran's thought processes, cognitive functioning, judgement, and insight were within normal limits.

Later in November 2012, the Veteran was still attending PTSD group therapy at VA.  He typically slept for 6 hours, but did not feel like doing anything when he was awake.  His appetite was fair, but he could not recall the last time he laughed.  The Veteran was described as having anhedonia and anergia.  He continued to not have homicidal or suicidal ideation.  He also did not have hallucinations, paranoia, or delusions.  The diagnosis was PTSD and abuse of alcohol and marijuana in remission.  The GAF score was 56.  During a January 2013 group therapy session, the Veteran was alert and oriented times three.  He behaved in a reserved manner and did not actively participate.  However, his behavior was respectful and appropriate.

Later in March 2013, the Veteran was noted to be appropriately dressed and groomed with poor eye contact.  The record stated that he had a generally pessimistic view of life and a restricted mood.  Although he was still isolating himself, the Veteran continued to attend his PTSD group.  The Veteran reported having no energy.  He also stated that he disliked being around noise, and he sometimes felt as though someone was following him.  However, the record stated that no paranoia, delusions, hallucinations, or suicidal thoughts were noted.  The diagnosis was PTSD, and the GAF score had decreased to 54.

In May 2013, a VA treatment record stated that the Veteran was neatly groomed, dressed appropriately, and he had normal speech.  No deficiencies were noted in his level of orientation, thought processes, or memory.  His mood was blunted, but he maintained his previous denials of homicidal or suicidal ideation.  He was still having nightmares.  However, the Veteran felt less depressed and better able to cope in his interactions with others as a result of his medication.  The Veteran also reported memory difficulties, but he declined to have his memory tested.  He continued to not experience hallucinations, paranoia, or delusions.  The GAF score improved to 55.  Nearly all of these findings were also noted in August 2013.  At that time, the Veteran reported that his mood was up and down without a precipitating reason.  He also reported that he had sufficient energy to accomplish tasks, but he took his time in doing so.  The Axis I diagnoses were chronic PTSD, depression NOS, and insomnia.  The GAF score returned to 54.

A subsequent November 2013 VA treatment record reported that the Veteran's mood was a little less than average and his affect was flat.  The Veteran's eye contact was fair and he exhibited normal speech.  He continued to deny experiencing suicidal or homicidal ideation, hallucinations, delusions, or paranoia.  The Veteran reported that his wife felt that he was not attentive enough, including when she made efforts to communicate with him.  The Veteran now slept 6 hours per night and had nightmares 2 to 3 times a week.  His appetite was fair to poor.  The diagnoses were chronic PTSD, depressive disorder NOS, and anxiety disorder NOS.

During a December 2013 neuropsychological interview conducted at VA, the Veteran behaved appropriately and presented with an adequately groomed appearance.  He had a blunted affect and depressed mood.  The record noted that the Veteran retired from his employment in August 2013 after working in his maintenance position for more than 40 years.   

The Veteran reported memory difficulties that began when he returned home from Vietnam.  The record noted that the Veteran had previously reported that his memory problems began after a 1984 head injury.  He continued to experience symptoms of PTSD, including nightmares, flashbacks, hypervigilance, and an exaggerated startle response.  He also reported symptoms of depression, consisting of low energy, decreased interests, motivation, and mild anhedonia.  There were no problems noted in his speech, and he had no gross deficiencies in his attention/concentration, cognitive processing speed/mental efficiency, and sensoriperceptual functions.  His memory was also grossly intact for very familiar/overlearned autobiographical information.  The Veteran still denied having suicidal ideation.  

The record noted that he was independent in all self-care activities of daily living.  Although his wife managed the family finances, she had always assumed this role.  The summary from the interview stated that the Veteran's daily cognitive difficulties were most likely due to disruptions in attention/concentration secondary to his PTSD and depression, reported remote head trauma from 1984, and age-related changes in cognitive functioning.  However, these issues did not impose any significant limitation on his daily functioning.  The Axis I diagnoses were PTSD disorder, cognitive disorder not otherwise specified (NOS), major depressive disorder that was recurrent and mild, and alcohol abuse in sustained full remission.  The GAF score was 60.

In February 2014, a VA treatment record stated the Veteran's mood was unchanged and his affect was restrictive and pensive.  He had intermittent remnants of nightmares and felt tired upon waking despite sleeping for 5 to 6 hours a night.  There were no problems noted in terms of the Veteran's speech, eye contact, appearance, or thought processes.  The Veteran reported that he sometimes walked, but did not do many activities.  Homicidal or suicidal ideation continued to be absent.  The Axis I diagnoses were PTSD and depression NOS.  PTSD group therapy notes from March to October of 2014 indicated that the Veteran alternated between active participation and reserved listening during his therapy sessions.  He always behaved appropriately.  The Veteran presented to these sessions alert and oriented.  Suicidal or homicidal thoughts were not present.

In an October 2014 VA treatment record, the Veteran reported having good and bad days, but he denied any sustained episodes of depression.  He continued to report feelings of worry, irritability, and social isolation.  He also had poor energy and mild anhedonia.  He did not have hallucinations, overt psychosis, or suicidal or homicidal ideation.  The impression was PTSD and depressive disorder NOS.

In March 2015, the Veteran described his typical mood as "emotionless a lot of the time."  He was appropriately dressed and groomed for the interview, and his behavior was also appropriate.  He stated that his difficulty sleeping had increased, and he slept only 2 to 3 hours per night.  The Veteran's wife also reported that he was becoming increasingly isolated.  He stared off into space and did not always respond when others spoke to him.  The Veteran felt an increased dislike of being touched by his wife due to Vietnam memories and nightmares.  

In his free time, the Veteran played computer blackjack and entered the Publisher's Clearing House.  His wife noted that he had experienced trouble with gambling in the past.  Although the Veteran's wife reported that he removed 2,000 dollars from their 401K account in June 2014, the Veteran stated that he did not remember taking the money or how he used it.  He was having difficulty with his concentration and memory.  During the visit, the Veteran was oriented to the date with the assistance of his watch.  He could recall his birthday and the birthday of his wife.  He had problems with attention/concentration during the interview and relied on his wife when answering questions.  However, the Veteran had fair insight and his thought processes were logical and goal-directed.  His speech was coherent and appropriate.  The Veteran denied experiencing delusions, hallucinations, or homicidal or suicidal ideation.  No overt psychosis was noted.

In May 2015, the Veteran reported that he attended weekly PTSD group therapy sessions and occasionally visited with his siblings.  However, he preferred engaging in solitary activities.  The Veteran still experienced sleep disturbances, intrusive recollections of prior military trauma experiences, and avoidance of situations or environments that could serve as triggers.  He also had symptoms of hypervigilance and irritability triggered by minor situational stressors and exposure to crowds.  He continued to lack suicidal or homicidal ideation.  The diagnoses were unchanged.

In June 2015, the Veteran's wife reported that since his retirement two years ago, he had experienced an increase in irritability that was often directed at her.  The Veteran agreed that marital conflict was present as they were spending more time together.  The Veteran was also engaging in secretive behavior regarding his family finances.  His wife reported that he was withdrawing money and making significant purchases without explanation.  The Veteran stated that his problems managing money predated his current marriage.  The Veteran's wife was also disturbed by his nighttime insomnia, pacing, and ritual of checking the locks of window and doors. During this visit, the Veteran was alert and oriented times four with no problems found in speech, insight/judgment, or thought content.  He maintained minimal eye contact during his wife's report.  The Veteran did not have homicidal or suicidal ideation.  

By September 2015, a VA treatment record noted that the Veteran's PTSD symptoms were stable.  He had a constricted affect, and his mood was mildly dysphoric and anxious. The record indicated that no abnormalities were present in the Veteran's appearance, eye contact, speech, behavior, thought process, or insight/judgment.  He did not suffer from homicidal or suicidal ideation.  In October 2015, the Veteran's grooming was within normal limits.  He had intermittent eye contact and a constricted affect.  His mood was mildly dysphoric and anxious, but his affect was cooperative.  The Veteran suffered from nightmares 4 to 5 times a week.  Bilateral shoulder pain was also inhibiting his ability to sleep.  As a result, he was fatigued during the day.  He continued to have no problems in his speech, thought process, or insight/judgment.  He also lacked suicidal or homicidal ideation. 

Many of the findings noted in October 2015 were also reported in a December 2015 VA treatment record.  During this visit, the Veteran stated that he was enjoying his retirement and did not feel bored.  However, he reported feeling frustrated and angered by the VA disability claims process.  He also stated that the problems that had been reported by his wife were now resolved, but he did not offer any further explanation.  He had recently joined a local chapter of a veterans service organization as he felt the most comfortable around other veterans.  In contrast, being around civilians exacerbated his PTSD irritability and anger symptoms.  When dealing with his former coworkers in the workplace, the Veteran had been able to manage these symptoms to avoid any outbursts that would have threatened his job.

Another VA examination to assess the Veteran's PTSD was conducted in March 2016.  The Veteran presented to the examination casually dressed with good grooming and hygiene.  The Veteran had a constricted/dysphoric affect, but he described his mood as fair.  His speech and eye contact were normal, and his thoughts were logical and goal-directed.  The examiner stated that the Veteran's PTSD symptoms included a depressed mood and chronic sleep impairment.  His nightmares now occurred 2 to 3 times a week.  The Veteran reported that he was irritable, but not fatigued.  During periods of irritability, the Veteran tried to seclude himself.  He did not have homicidal or suicidal ideation.  

He continued to engage in avoidance behavior, and he had a markedly diminished interest or participation in significant activities as well as a feeling of detachment or estrangement from others.  He had a good relationship with his son, and he maintained occasional contact with his siblings by phone.  Although the Veteran felt that he had a good relationship with his wife, his wife informed the examiner that it was "kind of rough."  The Veteran denied having any other social relationships.  He spent his free time playing computer games and watching television.  The examiner noted that the Veteran had retired from his maintenance position in 2013 after working for the same company for approximately 40 years.  No formal disciplinary actions had been reported against him on the job.

The Veteran also experienced PTSD symptoms of hypervigilance, an exaggerated startle response, and problems with concentration.  In addition, he had mild memory loss, such as forgetting names, directions, or recent events.  The Veteran's wife reported that he tended to leave doors unlocked, forget to take out the garbage, and misplace money.  However, the examiner opined that the Veteran was capable of managing his financial affairs.  The examiner also determined that no obsessive compulsive disorder-type symptoms were reported.  The Veteran denied having problems with anxiety or panic attacks.  In terms of auditory or visual hallucinations, the Veteran described one episode of having a flashback-type experience of thinking he was back in Vietnam.  The diagnosis was PTSD.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routines behavior, self-care and conversation. 

In an April 2016 VA treatment record, the Veteran reported that he still suffered from nightmares and daytime fatigue.  He continued to be frustrated with waiting for his VA disability benefits claim to be resolved.  The Veteran reported having anger and irritability during his interactions with both civilians and other veterans. To manage this issue, he led an isolative lifestyle.  He also limited the time that he spent with his wife for the same reason.  The results of a mental status examination revealed that the Veteran had a constricted affect and mildly anxious and dysphoric mood.  His eye contact was still intermittent.  No deficiencies were reported regarding his appearance, behavior, thought process, or insight/judgment.  Suicidal or homicidal ideation was not endorsed by the Veteran.

Many of the mental status examination findings from April 2016 were also reported in June 2016.  At that time, the Veteran described a recent incident of discourteous treatment by a VA employee.  Being treated in such a fashion reminded the Veteran of the negative treatment he received when he returned from Vietnam.  As the Veteran realized that he was unable to control the employee's behavior, he had decided to walk away from this type of disrespectful treatment in the future.  His mood was noted to be frustrated, anxious and dysphoric.  His affect was still constricted.

Later in August 2016, the Veteran reported having difficulty blocking out memories of Vietnam and being around groups of people.  However, the Veteran felt positive about his PTSD support group.  He spent half of his time trying to isolate himself from others to avoid being triggered.  He also described occasional feelings of hypervigilance or being "on edge."  The Veteran was reasonably dressed and groomed during the visit.  He was alert and oriented times three and his thought processes were both logical and goal directed.  His mood was noted as "I guess I'll make it," and his affect was normal.  Both his recent and remote memory were intact.  He also had normal speech.  There were no delusions, auditory or visual hallucinations, or suicidal or homicidal ideation.  The diagnoses were chronic PTSD and depressive disorder NOS.

During the Veteran's October 2016 Board hearing, the Veteran described experiencing flashbacks of his time in Vietnam.  See October 2016 Board Hearing Transcript (Tr.), page 4.  The Veteran's wife reported that the Veteran could become very angry with her at times, and she felt scared during these episodes.  See Tr., page 7.  Although the Veteran stated that he sometimes felt irritable or easily angered, he also stated that he has never wanted to hurt himself or anyone else.  See Tr., page 4, 5.  The Veteran's wife testified that he spent part of the night opening doors and leaving them unlocked.  See Tr., page 7.  According to the Veteran's wife, the Veteran could not remember that he took certain actions, such as pouring a drink down the sink.  See Tr., page 7.  He could forget to turn off the stove or leave water running.  See Tr., page 10.  The Veteran's wife also stated that she sometimes needed to remind him to bathe.  See Tr., page 8.  In addition, the Veteran stated that he had difficulty concentrating enough to answer questions.  See Tr., page 5.

A subsequent October 2016 VA treatment record stated that no abnormalities were found in the Veteran's appearance, eye contact, speech, or behavior during the visit. His insight and judgment were fair and his thought process was coherent, linear, and logical. The Veteran's had a constricted affect and his mood was frustrated, dysphoric, and anxious.  He did not have homicidal or suicidal ideation.  The record noted that certain situational stressors were contributing the severity of the Veteran's PTSD.  These stressors included the Veteran's frustration regarding his VA disability claims and the news coverage of the presidential election.  He also reported wondering how life would be different if he had not been drafted for the Vietnam War.  He explained that his social isolation was the result of his efforts to avoid rude or inappropriate questions or comments about his time in Vietnam.  He still suffered from nightmares 4 to 5 times a week.  At these times, the Veteran often experienced night sweats and a prolonged delay between sleep disturbances and his ability to resume sleeping.

After reviewing the evidence of record, the Board finds that the Veteran's PTSD is best reflected by a 50 percent disability rating for the entire period on appeal.  During this period, the Veteran experienced occupational and social impairment with reduced reliability and productivity that was manifested by symptoms such as difficulty in establishing and maintaining effective work and social relationships.  The evidence from this period reflects that the Veteran sometimes experienced conflicts with his wife and did not socialize outside of his family.  At work, he reported needing to limit his interactions with coworkers to avoid exacerbating his PTSD symptoms.  In addition, the Veteran experienced a flattened affect and disturbances in motivation and mood.  With a few exceptions, the evidence largely indicated that the Veteran suffered from low energy, a lack of motivation, and a depressed or dysphoric mood.

However, a 70 percent rating is not warranted as the Veteran did not display occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.   

Initially, the evidence does not reflect an inability to establish and maintain effective relationships.  Although the Veteran engaged in isolative behavior and experienced marital difficulties during this period, he was able to maintain a relationship with his wife, son, and other family members.  The Veteran also regularly attended his PTSD support group and joined a local veterans service organization.  The Board also notes the April 2010 VA treatment record's report that the Veteran had experienced passive suicidal ideation for many years.  However, this same record stated that no active suicidal ideation was present.  The available records from both before and after this date also consistently stated that the Veteran did not have suicidal ideation.  Furthermore, the Veteran clearly testified that he has never wanted to hurt himself in October 2016.  Based on this evidence, the Board does not find that the Veteran experienced suicidal ideation during this period.

In addition, although the Veteran was noted to experience depression and some symptoms of anxiety during this period, the record did not reflect that either of these symptoms was near-continuous and affected his ability to function independently, appropriately, and effectively.  Moreover, the Board does not find that the Veteran had impaired impulse control during this period.  The Board notes that the Veteran reported being irritable and easily angered during this period.  The Veteran's wife also stated that she was scared of him.  However, the record does not reflect that the Veteran engaged in any violent behavior during this period.  The Veteran testified that he has never wanted to hurt anyone, and there has been no report of homicidal ideation.  Moreover, the Veteran reported taking steps to avoid conflict with others by walking away from the situation or isolating himself.  In addition, despite the reports from the Veteran's wife regarding the Veteran's spending of money, he was not found to have impaired impulse control in the treatment records or during either of the VA examinations.  Both VA examiners also determined that he was capable of managing his financial affairs.

In addition, the majority of the evidence from this period indicated that no abnormalities were present in the Veteran's speech.  Although at times his speech was noted to be slow or soft, there was no indication that it was intermittently illogical, obscure, or irrelevant.  The Veteran was also consistently described as alert and oriented during this period.  The Board notes that the October 2009 VA examiner determined that the Veteran's nighttime behavior of checking locks and washing his hands qualified as obsessional/ritualistic behavior.  However, the record did not indicate that these rituals interfered with routine activities.

The Board also acknowledges the testimony of the Veteran's wife that he sometimes needed reminders to bathe.  However, the evidence from this period repeatedly noted that no deficiencies were present in the Veteran's hygiene or appearance.  In addition, neither the October 2009 nor the March 2016 VA examiners indicated that the Veteran neglected his personal hygiene or was intermittently unable to perform activities of daily living, including maintenance of minimal personal hygiene.  The Board further notes that during the March 2016 VA examination and the October 2016 Board hearing, the Veteran described having flashbacks of feeling as though he was in Vietnam.  However, the March 2016 examiner did not find that the Veteran's PTSD symptoms included persistent delusions or hallucinations.  In addition, the medical evidence from before and after the March 2016 VA examination consistently documented that no delusions or hallucinations were present.  Thus, the Board does not find that the Veteran experienced persistent delusions or hallucinations during this period.

The Board additionally notes that the Veteran was found to have a memory impairment that affected his recent and immediate memory during this period.  His wife also testified that he often forgot to complete tasks.  However, the evidence does not suggest that the Veteran had memory loss for the names of close relatives, his own occupation, or his own name.  Moreover, while the record has noted the Veteran's problems with memory and concentration, neither the medical evidence nor the statements of record reflect that he experienced problems adapting to stressful circumstances.  Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment that would warrant a 70 percent evaluation, or akin to the symptoms that are listed in the rating criteria.  The evidence also fails to show that the Veteran's symptoms equate in severity, frequency and duration to occupational and social impairment with deficiencies in most areas.

In reaching this decision, the Board has considered the Veteran's GAF scores, which are but one factor for consideration in assigning a rating in this case.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lower GAF scores of 41 to 50 represent serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  The Veteran's GAF scores during this period have ranged from 52 to 60, indicating moderate symptoms.  As such, the Veteran's scores during this period provide greater support for a 50 percent rating and do not mandate the assignment of a 70 percent evaluation.

In light of the evidence discussed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent disability rating, but no more, is warranted for the entire period on appeal.  38 U.S.C.A. § 5107(b).

TDIU

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran has one service-connected disability, PTSD, evaluated as 50 percent disabling.  At a 50 percent evaluation, the Veteran's service-connected PTSD does not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment.  

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Accordingly, this contention is rejected."  Id. at 5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.").  Id. at 5 fn 4 (emphasis added).  

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

The Veteran graduated from high school and completed three years of college.  See February 2005 VA examination.  As discussed above, the Veteran worked as a maintenance operator for a corporation for more than 40 years before retiring in August 2013.  The record does not suggest that he has received any additional education or training since that time.  Although the record reflects that the Veteran was able to function in this position without being disciplined or engaging in negative altercations with coworkers, the Veteran attributed his 2013 retirement to his PTSD symptoms.  He testified that one of the reasons for his retirement was his dislike of being around his coworkers.  See Tr., page 5.  This testimony is consistent with his December 2015 report that the company of civilians aggravated his PTSD irritability and anger symptoms.  The Veteran's tendency to engage in isolative behavior to avoid conflict with others is also well-documented.  Furthermore, the Veteran described experiencing problems with his memory and his ability to concentrate.

In a June 2015 letter, Dr. C., PhD, reported that she had been the Veteran's PTSD treatment provider since May 2011 at VA.  She noted that despite the Veteran's compliance with treatment, he continued to exhibit chronically severe PTSD symptoms that had progressively worsened in severity over the years.  Based on the Veteran's chronic and severe PTSD symptoms, Dr. C. opined that the Veteran would remain totally and permanently disabled (unemployable) and prevented from ever resuming any form of gainful employment.  The Board finds that that this opinion from the Veteran's PTSD treatment provider is probative as it was based on the severity and history of the Veteran's PTSD symptoms.

Based on the probative evidence of record, and resolving all benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, and a TDIU is warranted for the period from August 2013 when he retired from his employment.  See 38 U.S.C.A. § 5107(b); Gilbert 1 Vet. App. at 53-56.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating of 50 percent for PTSD is granted.

Entitlement to a TDIU is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


